The appellant was convicted of a violation of the prohibition law and he appeals.
The transcript contains no bill of exceptions, and the motion for a new trial, which was overruled, is set out in the record proper. Under the law (Acts 1915, p. 722), it is essential to the right to review the ruling of the trial court on a motion for a new trial that an exception should be reserved, and that this, together with the evidence and the ruling of the trial court on the motion, should be incorporated in the bill of exceptions. Stover v. State, 204 Ala. 311, 85 So. 393; King v. State, 16 Ala. App. 103, 75 So. 692.
Neither was there any exception taken to the action of the court in overruling appellant's motion for a new trial.
We find no error in the record, and the judgment appealed from is affirmed.
Affirmed.